Fourth Court of Appeals
                               San Antonio, Texas
                                       July 9, 2018

                                  No. 04-16-00541-CR

                                  Gerardo VENEGAS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CRH-001475-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding

                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

       The court has considered Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court